The State has filed a motion for rehearing in which it is insisted that the question upon which the reversal is predicated should not be given that effect.
As supporting such position the State cites Craver v. State,172 S.W.2d 316; Sanders v. State, 132 Tex.Crim. R.,104 S.W.2d 864; Alexander v. State, 8 S.W.2d 176; Booth v. State, 90 Tex.Crim. R., 234 S.W. 888; Ard v. State,101 Tex. Crim. 545, 276 S.W. 263; Jenkins v. State, 175 S.W.2d 83. These cases when considered in connection with those cited in our original opinion only demonstrate that given cases on the question here presented are of little value save as they may announce general principles. They illustrate that each case must depend upon the facts and circumstances peculiar to it.
We agree with counsel for the State that only in rare instances would we feel called upon to reverse a case solely because an improper question may have been propounded, but *Page 186 
that the question itself must be of an obviously harmful character carrying with it injury to the accused on trial.
We can not more clearly than was done in our original opinion point out why it occurs to us that the question here involved falls within the class last mentioned.
The State's motion for rehearing is overruled.